Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 1 of 14 PagelD: 721

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

JENNY ABRAMSON,

Plaintiff, .
Civil Action No. 20-13104 (MAS) (DEA)

“ MEMORANDUM OPINION

AFFINITY FEDERAL CREDIT UNION,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court on Defendant Affinity Federal Credit Union’s
(“Affinity”) Motion to Dismiss Plaintiff Jenny Abramson’s (“Abramson”) putative class action
Complaint. (ECF No. 17.) Abramson opposed (ECF No. 21), and Affinity replied (ECF No. 27).
Abramson also submitted supplemental authority in support of her opposition to Affinity’s Motion.
(ECF Nos. 25, 26, 31.) The Court has carefully considered the parties’ submissions and decides
the matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below,
the Court grants in part and denies in part Affinity’s Motion.

L BACKGROUND

Abramson is a North Carolina resident who has a checking account with Affinity, a New
Jersey-based credit union. (Compl. §{[ 6-7, ECF No. 1.) The parties’ relationship is governed by
Affinity’s Account Agreement (the “Agreement”). (See id. { 29; Agreement, Ex. A to Compl.,
ECF No. 1-2.) Abramson alleges that Affinity breached the Agreement by improperly assessing

(1) overdraft fees (“OD Fees”) on what Abramson refers to as Authorize Positive, Purportedly
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 2 of 14 PagelD: 722

Settle Negative (“APPSN”) transactions and (2) multiple fees, including OD Fees and insufficient
funds fees (“NSF Fees”), on the same item. (Compl. ¥§ 1, 11.)

A. OD Fees on APPSN Transactions

Abramson alleges that, contrary to the Agreement, Affinity imposes a $33 OD Fee on
certain debit transactions that do “not actually overdraw checking accounts’—APPSN
transactions. Ud. Jf 1, 11-14.)

According to Abramson, an APPSN transaction occurs when (1) Affinity authorizes a
debit card transaction made by an accountholder with sufficient funds in her account to cover that
transaction, but (2) due to intervening transactions, the initial transaction later settles into a
negative balance, which triggers a $33 OD Fee.! (/d. {| 12-14.) Abramson asserts that those OD
Fees are improper because at the point of authorization, Affinity “sequesters the funds needed to
pay” that particular transaction from the accountholder’s account. (/d. { 15.) Due to the debit hold,
Abramson argues, an “account[] will always have sufficient funds available to cover th[ose]
transactions” yet “Affinity assesses OD Fees on [them] anyway.” Ud. {{ 12, 32.)

“As examples,” Abramson avers that on three occasions in September and October of 2018,
she “was assessed OD Fees on debit card transaction[s],” even though those “transactions had been

authorized, prior to that day, on a sufficient available balance.” Ud. J 58.)

 

' The Complaint asserts that debit card transactions occur in two parts: authorization followed by
settlement. (See Compl. J 24-27.) Authorization occurs when Affinity approves a transaction
between an accountholder and a merchant. Ud Jf 24-25.) Settlement occurs “[s]ometime
thereafter,” when Affinity transfers the accountholder’s funds to the merchant. Ud. 4 26.)
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 3 of 14 PagelD: 723

B. Multiple NSF Fees on the Same Item

Abramson alleges that although the Agreement allows Affinity to charge only a single $33
NSF Fee when a transaction is declined for insufficient funds, Affinity imposes an additional NSF
Fee each time that same transaction is reprocessed for payment. Ud. J 71-81.) In Abramson’s
view, the Agreement provides that the original transaction and all subsequent attempts to reprocess
that transaction constitute the same “item.” Ud. {) 83-84.)

Abramson points to one transaction as an example where Affinity allegedly extracted
multiple NSF Fees on the same item. On December 20, 2018, Affinity charged Abramson an NSF
Fee for an ACH payment that was declined for insufficient funds. (Ud. {] 64-65.) The following
day, however, Affinity imposed another NSF Fee when the same item was reprocessed for
payment because Abramson’s account still lacked sufficient funds to cover the transaction. (/d.
{ 66.) Affinity did so again two days later for the same reason. (/d. § 67.) “In sum, [Affinity]
assessed [Abramson] $99 in fees to attempt to process a single payment.” (/d. 68.) According to
Abramson, the latter two NSF Fees violate the Agreement’s promise to assess a single NSF Fee
“per item.” Ud. J] 65-68, 81.)

C. Procedural History

On September 23, 2020, Abramson filed a two-count putative class action Complaint
against Affinity. (See Compl.) Count One asserts a claim for breach of contract, including breach
of the covenant of good faith and fair dealing. Ud. J§ 119-30.) Count Two alleges a violation of
the New Jersey Consumer Fraud Act (“NJICFA”), N.J. Stat. Ann. § 56:8-1, ef seg. Ud. 9] 131-34.)
On January 15, 2021, Affinity moved to dismiss the Complaint pursuant to Rule 12(b)(1)? for lack

of standing and Rule 12(b)(6) for failure to state a claim. (See Def.’s Moving Br., ECF No. 17.)

 

2 All references to a “Rule” hereinafter refer to the Federal Rules of Civil Procedure.
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 4 of 14 PagelD: 724

Abramson opposed on February 16, 2021, (see Pl.’s Opp’n Br., ECF No, 21), and Affinity replied
on March 15, 2021 (see Def.’s Reply Br., ECF No. 27). Around the same time, Abramson
submitted supplemental authority in further support of her opposition to Affinity’s Motion. (See
ECF Nos. 25, 26, 31.)

I. LEGAL STANDARD

A. Rule 12(b)(1)

“A motion to dismiss for want of standing is... properly brought pursuant to Rule 12(b)(1),
because standing is a jurisdictional matter.” Constitution Party of Pa. v. Aichele, 757 F.3d 347,
357 (3d Cir. 2014) (alteration in original) (citation omitted). “A Rule 12(b)(1) motion may be
treated as either a facial or factual challenge to the court’s subject matter jurisdiction.” Gould
Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000) (citation omitted). “A facial attack
concerns an alleged pleading deficiency whereas a factual attack concerns the actual failure of [a
plaintiffs] claims to comport [factually] with the jurisdictional prerequisites.” Lincoln Benefit Life
Co. v. AEI Life, LLC, 800 F.3d 99, 105 Gd Cir. 2015) (alterations in original) (internal quotations
and citation omitted).

When reviewing a facial challenge, the court must “accept all well-pleaded allegations in
the complaint as true and view them in the light most favorable to the plaintiff.” Jn re Kaiser Grp.
Int'l Inc., 399 F.3d 558, 561 (3d Cir. 2005) (citation omitted). On the other hand, when reviewing
a factual challenge, the court may “consider evidence outside the pleadings” and “no presumptive
truthfulness attaches to [the] plaintiff's allegations.” Davis v. Wells Fargo, 824 F.3d 333, 346 3d

Cir. 2016) (citations omitted).
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 5 of 14 PagelD: 725

B. Rule 12(b)(6)

A district court conducts a three-part analysis when considering a motion to dismiss for
failure to state a claim pursuant to Rule 12(b)(6). See Malleus v. George, 641 F.3d 560, 563 (3d
Cir. 2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a
claim.’” /d. (quoting Ashcroft v. [gbal, 556 U.S. 662, 675 (2009)). Second, the court must accept
as true all of the plaintiff's well-pleaded factual allegations and construe the complaint in the light
most favorable to the plaintiff. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)
(citing Iqbal, 556 U.S. at 678). The court, however, may ignore legal conclusions or factually
unsupported accusations that merely state “the-defendant-unlawfully-harmed-me.” Igbal, 556 US.
at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Finally, the court must
determine whether “the facts alleged in the complaint are sufficient to show that the plaintiff has
a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting /gbal, 556 U.S. at 679). A facially
plausible claim “allows the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” /d at 210 (quoting Jgbal, 556 U.S. at 678). The “defendant bears the
burden of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744, 750
(3d Cir. 2005) (citation omitted).

Il. DISCUSSION

Affinity advances four arguments in support of dismissal: (1) Abramson lacks standing to
pursue the APPSN claim; (2) the Agreement expressly authorizes Affinity to assess an NSF Fee
on the same transaction each time that transaction is reprocessed; (3) Abramson’s breach of the
covenant claim fails as duplicative of her breach of contract claim; and (4) Abramson’s NJCFA
claim fails for the same reason her NSF Fee claim fails. (Def.’s Moving Br. 7-17.) The Court

addresses each argument in turn.
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 6 of 14 PagelD: 726

A. Abramson Fails to Establish Standing for the APPSN Transactions

Affinity seeks to dismiss Abramson’s APPSN claim pursuant to Rule 12(b)(1) for lack of
standing. (Def.’s Moving Br. 8.) Specifically, Affinity argues that Abramson lacks standing
because she “was never charged a fee on an APPSN [t]ransaction.” Ud. at 7-8.)

1. Standards of Review
(a) 12(b)(1) Factual Challenge

As a preliminary matter, the Court notes that neither party addresses whether Affinity’s
Rule 12(b)(1) Motion presents a facial or factual attack. The latter “‘attacks the factual allegations
underlying the complaint’s assertion of jurisdiction, either through the filing of an answer or
‘otherwise present[ing] competing facts.’” Davis, 824 F.3d at 346 (quoting Aichele, 757 F.3d at
358). As discussed below, Affinity submitted a declaration from its assistant vice president and
Abramson’s account statements to refute Abramson’s allegation that she was charged OD Fees on
APPSN transactions. Thus, because Affinity’s submissions challenge Abramson’s allegations of
injury, the Court construes Affinity’s Motion as a factual attack on standing. See id. at 348 (finding
that the appellee “mounted a factual challenge to subject matter jurisdiction” because the appellee
“submitted a signed declaration disputing [the appellant’s] factual allegations”). Consequently,
Abramson bears the burden of showing “that jurisdiction does in fact exist,” and the Court “is free
to weigh the evidence and satisfy itself as to the existence of its power to hear the case.” Mortensen
v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1997),

(b) Standing

To establish standing, a plaintiff must show that she “(1) suffered an injury in fact, (2) that

is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 8. Ct. 1540, 1547 (2016) (citations
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 7 of 14 PagelD: 727

omitted). Here, Affinity challenges only the first requirement, injury in fact. (Def.’s Moving Br.
7-8.) “To show injury in fact, a plaintiff must allege ‘an invasion of a legally protected interest
that is concrete and particularized and actual or imminent, not conjectural or hypothetical.’” Leyse
v. Bank of Am. Ass’n, No. 20-1666, 2021 WL 1997452, at *2 (3d Cir. May 19, 2021) (quoting
Spokeo, 136 S. Ct. at 1547). “The requirements for standing do not change in the class action
context.” In re Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625, 634 (3d Cir.
2017). Thus, “[njamed plaintiffs who represent a class must allege and show that they personally
have been injured, not that injury has been suffered by other, unidentified members of the class to
which they belong and which they purport to represent.” Jd. (quoting Lewis v. Casey, 518 U.S.
343, 357 (1996)).
2. Abramson Fails to Establish Injury in Fact

Abramson’s Complaint devotes approximately ten pages to providing a general description
of Affinity’s alleged practice of imposing OD Fees on APPSN transactions in violation of the
Agreement. (See Compl. 3-12.) Then, in a single paragraph asserted under the header “Plaintiff's
Debit Card Transactions,” Abramson states the following with respect to the OD Fees that she
allegedly incurred: “As examples, on October 9, 2018, October 23, 2018, and September 19, 2018,
Plaintiff was assessed OD Fees on debit card transactions, despite the fact that the transactions had
been authorized, prior to that day, on a sufficient available balance.” (/d. § 58.) Besides this,
Abramson alleges nothing else regarding the OD Fees that she personally incurred.

In support of dismissal, Affinity submitted a certification from its Assistant Vice President,
Jeannie DeCarlo (“DeCarlo”), and redacted versions of Abramson’s account statements that
purportedly disclose the above-referenced transactions. (DeCarlo Decl., ECF No. 17-2; Account

Statements, Exs. B & C to DeCarlo Decl., ECF No. 17-2.) According to DeCarlo, those statements
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 8 of 14 PagelD: 728

demonstrate that “[nJone of the transactions listed by Plaintiff were” APPSN transactions because
they were not “authorized positive; they were all authorized negative and presented and paid with
an insufficient balance.” (DeCarlo Decl. § 7.) Affinity, therefore, contends that dismissal is
warranted because Abramson “never suffered an injury-in-fact as the result of any so-called
APPSN [t]ransaction scheme.” (Def.’s Moving Br. 8.) Abramson’s Opposition Brief does little to
support a contrary finding. As in the Complaint, Abramson’s Opposition Brief devotes
approximately ten pages to providing a general description of Affinity’s alleged misconduct along
with several cases that have considered similar APPSN claims, all before briefly addressing the
issue of standing—Affinity’s only argument for dismissing the APPSN claim-—in two paragraphs.
(P1.’s Opp’n Br. 19-32.)

In the first, Abramson posits that “Affinity’s ‘standing’ argument is merely a merits
argument in disguise” because it “relies on information that is outside of the Complaint and raises
factual issues that are inappropriate for resolution on a motion to dismiss.” (Vd. at 31.) According
to Abramson, “[t]he account statements are outside the four corners of the Complaint and this
Court should, therefore, decline to consider them.” Ud. at 31 n.8.) Abramson’s argument lacks
merit. “[A] factual challenge allows ‘a court [to] weigh and consider evidence outside the

pleadings.’”? Davis, 824 F.3d at 346 (alteration in original) (quoting Aichele, 757 F.3d at 358).

 

> The account statements would have been subject to consideration even if Affinity had raised a
facial challenge. “[T]he standard is the same when considering a facial attack under Rule 12(b)(1)
or a motion to dismiss for failure to state a claim under Rule 12(b)(6).” Petruska v. Gannon Univ.,
462 F.3d 294, 299 n.1 (3d Cir. 2006) (citing Mortensen, 549 F.2d at 891). And it is settled that
when deciding a Rule 12(b)(6) motion, courts may consider “document[s] integral to or explicitly
relied upon in the complaint.” Jn re Burlington Coat Factory Secs. Litig., 114 F.3d 1410, 1426 3d
Cir. 1997) (citation omitted), Abramson does not dispute that the Complaint relies on the
transactions reflected in those statements to bring her APPSN claim. In fact, those transactions are
the only transactions in the Complaint that pertain to Abramson personally.
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 9 of 14 PagelD: 729

Thus, the Court may consider the account statements in determining whether Abramson
established standing.

The redacted account statements indicate that Abramson was assessed OD Fees on certain
transactions that overdrew her account. (Statements *12, *16-17.) Those statements do not, on
their face, contradict Affinity’s representation that none of the disputed transactions were APPSN
transactions because they were “authorized negative and presented and paid with an insufficient
balance.” (DeCarlo Decl. 7.) Other than conclusory statements, Abramson offered no competing
evidence or information to contest Affinity’s representation. Instead, in the second paragraph,
Abramson points to the allegations in the Complaint to support her argument for standing.
Specifically, Abramson argues that she “has standing because [the Complaint] alleges that she was
victimized by Affinity’s conduct” and that “she was charged numerous APPSN fees.” (PI.’s Opp’n
Br. 32.) Abramson also notes that the “specific examples” of transactions provided in the
Complaint were “meant to be just that: examples.” (/d.) But Abramson’s reliance on those
allegations is misplaced, particularly because “no presumptive truthfulness attaches to” the
Complaint’s allegations, Davis, 824 F.3d at 346, and Abramson offered nothing else to contest
Affinity’s 12(b)(1) Motion. Without more, the Court cannot find that Abramson met her burden to
establish standing. The Court, accordingly, grants Affinity’s Motion on this issue.

B. The Agreement Does Not Expressly Authorize the Assessment of Multiple
NSF Fees on the Same Item

Affinity argues that Abramson’s breach of contract claim regarding NSF Fees should be
dismissed because Affinity’s “conduct was expressly contemplated by the... Agreement and
consistent with its terms.” (Def.’s Moving Br. 11.)

To state a claim for breach of contract, a plaintiff “must allege (1) a contract between the

parties; (2) a breach of that contract; (3) damages flowing therefrom; and (4) that the party stating
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 10 of 14 PagelD: 730

the claim performed its own contractual obligations.”* Frederico v. Home Depot, 507 F.3d 188,
203 (3d Cir. 2007) (citation omitted), Here, Affinity posits that Abramson fails to satisfy prong
two—breach of contract—because the Agreement expressly allows Affinity to assess multiple
NSF Fees when transactions are reprocessed for payment. (Def.’s Moving Br. 9~11.)

“On a motion to dismiss, the Court may dismiss a breach of contract claim for failure to
state a claim if the ‘plain language’ of the contract contradicts or fails to support the plaintiff's
allegations of breach. The Court must first determine whether the contractual language is
ambiguous.” Galgano v. TD Bank, N.A., No. 20-5623, 2021 WL 2472331, at *3 (D.N.J. June 17,
2021) (citations omitted). “Whether a [contract] term is clear or ambiguous is .. . a question of
law.” Kaufman v. Provident Life and Cas. Ins. Co., 828 F. Supp. 275, 282 (D.N.J. 1992). “An
ambiguity in a contract exists if the terms of the contract are susceptible to at least two reasonable
alternative interpretations.” /d. (citation omitted). If a contract is found to be “ambiguous, then its
precise meaning would be a question for the fact-finder to answer.” Mercedes-Benz USA, LIC v.
ATX Grp., Inc., No. 08-3529, 2009 WL 2255727, at *7 (D.N.J. July 27, 2009) (citation omitted).

Here, the parties’ dispute over whether the Agreement authorizes Affinity to assess
multiple NSF Fees stems from their disagreement over the meaning of the term “item.” Abramson
contends that the Agreement is ambiguous and takes the position that the original transaction and
all subsequent attempts to reprocess that same transaction for payment constitute a single “item”
that is subject to a single NSF Fee. (Compl. {{ 75-81; Pl.’s Opp’n Br. 8-14.) In support, Abramson
points in part to a provision in Affinity’s Overdraft Disclosure that states: “If an item overdraws
your account, whether we pay or return an item, your account will be assessed a fee, either [an OD

Fee or NSF Fee] but you will not be charged for both. The fee is the same for paying or returning

 

* The parties do not dispute that New Jersey law applies.

10
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 11 of 14 PagelD: 731

the item. Our current charge per item is $33.” (P1.’s Opp’n Br. 9 (quoting Overdraft Disclosure
*5, Ex. A to DeCarlo Decl., ECF No. 17-2).) In Abramson’s view, the quoted language
demonstrates Affinity’s promise to charge a single NSF Fee “per item,” even if “it is returned one
time or many times.” (/d.)

For its part, Affinity argues that under the “plain terms” of the Agreement, each attempt to
reprocess a transaction constitutes a separate “item” that is subject to an additional fee. (Def.’s
Moving Br. 11.) In doing so, however, Affinity does not point to any provision in the Agreement
that provides a standalone definition for “item.” Nor does Affinity address the above-quoted term
“per item” that appears in its Overdraft Disclosure—a document that Affinity submitted with its
Motion. Instead, Affinity claims that the Agreement expressly permits the disputed conduct based
on the following: The “Agreement specifically states ‘[y]ou agree that we may charge fees for
overdrafts.’ Additionally, the ... Agreement provides that Affinity may charge an NSF or OD Fee
on any ‘item,’ when the account holder’s available balance is not sufficient to cover the transaction.

399

And that item may include ‘checks, orders and election transactions.’” (/d. at 9 (second alteration
in original) (quoting Agreement *8—9).) From this, Affinity concludes that “under the plain
language of the... Agreement, each draft instruction resubmitted to TD Bank [sic] is a separate
‘item,’ potentially subject to an NSF or OD Fee.” (/d. at 9-10 (emphasis added).) The Court is
unpersuaded. The cited provisions, even when read in their entirety, simply do not expressly
provide that the same transaction becomes a new item when reprocessed. Nor does Affinity cite
any cases to support its interpretation of the Agreement. That is likely because, in similar cases,
the overwhelming majority of courts have found that the term “item” is ambiguous and have denied

motions to dismiss on that basis. See Richard v. Glens Falls Nat’l Bank, No. 20-734, 2021 WL

810218, at *12 (N.D.N.Y. Mar. 3, 2021) (collecting cases).

1
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 12 of 14 PagelD: 732

Richard is instructive. There, as in this case, the agreement provided that an NSF Fee may
be assessed “per item” but did not provide a standalone definition for “item” nor a “provision
making clear that a separate NSF Fee may be charged for each presentment of the same
transaction.” /d. at *11. “[C]onsistent with the weight of authority,” the court found that the
agreement was “sufficiently ambiguous for [the] [p]laintiff’s claim to survive a motion to dismiss.”
Id. at *12. In doing so, the court noted that “[w]hen analyzing similar account agreements that
allow NSF Fees to be assessed on a ‘per item’ basis, courts have frequently found the term ‘item’
to be ambiguous in the absence of language clearly defining it, and have denied motions to dismiss
on that basis.” /d. (collecting cases).

This Court reaches the same conclusion and finds that the term “item” is ambiguous
regarding whether the reprocessing of a transaction is a separate item (as Affinity argues) or is part
of the same initial transaction (as Abramson argues). The Court, accordingly, denies Affinity’s
Motion to Dismiss Abramson’s breach of contract claim as to NSF Fees.

Cc. Abramson’s Claim for Breach of the Implied Covenant of Good Faith and Fair
Dealing is Duplicative of Her Claim for Breach of Contract.

“New Jersey law holds that every contract contains an implied covenant of good faith and
fair dealing in the performance and enforcement of the contract’s terms. A party to a contract
breaches the covenant if it acts in bad faith or engages in some other form of inequitable conduct
in the performance of a contractual obligation.” Multicultural Radio Broad., Inc. v. Korean Radio
Broad., Inc., No. 15-1961, 2015 WL 13229231, at *3 (D.N.J. Nov. 20, 2015) (citing Wilson v.
Amerada Hess Corp., 773 A.2d 1121, 1126 (N.J. 2001)). “A breach of the covenant of good faith
and fair dealing must not arise out of the same conduct underlying an alleged breach of contract
action.” TBI Unlimited, LLC v. Clear Cut Lawn Decisions, LLC, No. 12-3355, 2013 WL 6048720,

at *3 (D.N.J. Nov. 14, 2013) (citing Wade v. Kessler Inst., 798 A.2d 1251, 1261 (N.J. 2002)). In

12
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 13 of 14 PagelD: 733

other words, “the conduct alleged to be a breach of the implied covenant of good faith and fair
dealing must be distinct from the conduct alleged to constitute a breach of contract.” Ricketti v.
Barry, No. 13-6804, 2015 WL 1013547, at *7 (D.N.J. Mar. 9, 2015) (citations omitted).

Here, Abramson’s breach of the implied covenant claim fails because it arises out of the
same conduct underlying her breach of contract claim. Joined together into a single count entitled
“breach of contract, including breach of the covenant of good faith and fair dealing,” Count One
alleges that Affinity breached the implied covenant by “abus[ing] the discretion it granted to itself
when it charged OD Fees on transactions that did not overdraw an account and when it charged
multiple fees on the same item’”—the same conduct underlying her breach of contract claim.
(Compl. J§ 122-27.) “Nearly identical claims are regularly dismissed in similar actions.” See
Petrey v. Visions Fed. Credit Union, No. 20-1147, 2021 WL 2364971, at *5 (N.D.N.Y. June 9,
2021) (granting motion to dismiss breach of implied covenant claim where the defendant allegedly
“breached the covenant of good faith and fair dealing through its NSF fee policies and practices”
because that was “the same conduct underlying [the plaintiff's] breach of contract cause of action’)
(collecting cases). The Court, accordingly, grants Affinity’s Motion to Dismiss Abramson’s breach
of the covenant of good faith and fair dealing claim.

D. NJCFA Claim

Affinity’s argument to dismiss Abramson’s NJCFA claim can be addressed in short.
Affinity’s sole argument is that Abramson’s NJCFA claim fails for the same reason that her NSF
Fee claim fails: that the “Agreement expressly permits the very conduct with respect to multiple
fees on the reprocessing of the same item.” (Def.’s Moving Br. 16-18.) Having concluded

otherwise, the Court denies Affinity’s Motion to Dismiss Abramson’s NJCFA claim.

13
Case 3:20-cv-13104-MAS-DEA Document 48 Filed 08/31/21 Page 14 of 14 PagelD: 734

IV. CONCLUSION
For the reasons set forth above, Affinity’s Motion to Dismiss is granted in part and denied

in part. The Court will enter an Order consistent with this Memorandum Opinion.

fa oe efrf)
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

14
